DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 8th, 2022 has been entered. Claims 1-11 are pending. Claims 4-5 and 7-11 have been amended by the Applicant. Applicant’s amendments have overcome the claims and abstract objections.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yuefei Ma on August 23rd, 2022.
The application has been amended as follows: 
Claim 4, line 3, “the arc generated” has been changed to -an arc generated-.
Claim 5, line 3, “the arc generated” has been changed to -an arc generated-.
Claim 7, line 3, “the arc generated” has been changed to -an arc generated-.
Claim 8, line 3, “the arc generated” has been changed to -an arc generated-.
Claim 9, line 3, “the arc generated” has been changed to -an arc generated-.
Claim 10, line 3, “the arc generated” has been changed to -an arc generated-.
Claim 11, lines 2- 3, “the trigger electrode is joined with a movable conductive contactor forming a main contact where the arc generated in the current breaking action is not ignited, and” has been deleted.
Allowable Subject Matter
Claims 1-11 are allowed, as indicated in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833